DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,789,830. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-15 of the present application are encompassed by claims 1-17 of the US Patent Application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites a method for providing an image of an area of interest to a first entity. The limitation of receiving a location of the area of interest as part of a message from the first entity, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, nothing in the claim element precludes the step from practically being performed in the mind. For example, the language, “receiving” in the context of this claim encompasses the user verbally telling another user a location of a place of interest. Similarly, the limitations of: generating, and forwarding are processes that, under their broadest reasonable interpretation, covers performance of the limitation in the mind. The same interpretation is applied to the remaining steps in claim 1.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites 

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2016/0232777 A1 to Jedwab (hereinafter “Jedwab”) in view of US Publication No. 2012/0231887 A1 to Lee et al. (hereinafter “Lee”).

Concerning claim 1, Jedwab discloses a method for providing an image of an area of interest to a first entity (Fig. 3, steps 31, 32, paragraphs [0094], [0095]), the method comprising the steps of: 
receiving a location of the area of interest as part of a message from the first entity (Fig. 3, step 44, paragraphs [0104-[0106] – location of interest is determined); 
generating or modifying a virtual object for an augmented-reality application for a device, the location of the virtual object based on the location of the area of interest (Fig. 3, steps 44, 45, paragraphs [0110], [0152]-[0154], [0159], [0160], [0190] – virtual object is imposed in the location for an AR application); 

Jedweb discloses that the server records all actions and the guard may be able to track the detected intruder by a camera (see at least paragraphs [0182]-[0186]), however, does not clearly describe, however, Lee discloses a player device, receiving the image of the area of interest from the player device; and forwarding the image to the first entity (paragraphs [0014], [0018], [0029]-[0031]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the AR imaging transmission as disclosed by Lee in the system of Jedwab, in order to expand the system as a game to more users, thereby increasing the volume of security footage, resulting in a more secure system.

	Concerning claim 2, Jedwab discloses wherein the first entity comprises a public-safety dispatch center (Abstract).

Concerning claim 3, Jedwab discloses wherein the virtual object comprises an object that is virtual as opposed to real, wherein the object exists as part of an augmented-reality system in order to direct a camera on the device to the area of interest (Fig. 3, step 50, paragraphs [0110], [0152]-[0154], [0159], [0160], [0190] – virtual object is imposed in the area of interest for an AR application).  Jedweb discloses that the server records all actions and the guard may be able to track the detected intruder by a camera (see at least paragraphs [0182]-[0186]), however, does not clearly 

	Concerning claim 4, Jedwab discloses wherein the area of interest comprises an area of interest surrounding a public-safety incident (paragraphs [0110], [0152]-[0154], [0159], [0160], [0190]).

Concerning claim 5, Jedwab discloses wherein the area of interest comprises a geographic location or a description of an object (paragraphs [0110], [0152]-[0154], [0159], [0160], [0190]).

Concerning claims 6 and 11, Jedwab discloses wherein the area of interest comprises an area near a crime or a fire (paragraphs [0110], [0152]-[0154], [0159], [0160], [0190]).

Concerning claims 7 and 12, Jedwab discloses wherein the public-safety incident is taken from the group consisting of a crime, a fire, a terrorist attack, an undercover 

Concerning claims 8 and 13, Jedwab discloses wherein: the step of receiving the location comprises the step of receiving the location over a first network; and the step of forwarding the virtual object comprises the step of forwarding the virtual object over a second network (paragraphs [0012], [0014], [0053]).

Concerning claims 9 and 14, Jedwab discloses wherein the first network comprises a public-safety network and the second network comprises a public network (paragraphs [0017], [0053]).

Concerning claims 10 and 15, see the rejection of claims 1-4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALINA D BLAISE whose telephone number is (571)270-3398.  The examiner can normally be reached on Mon. - Thurs. 7:00 am - 5:00 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MALINA D. BLAISE
Primary Examiner
Art Unit 3715



/MALINA D. BLAISE/Primary Examiner, Art Unit 3715